MEMORANDUM **
California state prisoner Richard L. Gahr appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of access to courts and defamation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Gahr’s action because he failed to allege prison officials’ refusal to photocopy documents caused him actual injury or deprivation of a protected liberty or property interest. See Lewis v. Casey, 518 U.S. 343, 348-9, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (actual injury for access-to-courts claim requires showing that defendants hindered a non-frivolous legal claim); Paul v. Davis, 424 U.S. 693, 712, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976) (§ 1983 defamation claim requires violation of protected liberty or property interest).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.